IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION (DAYTON)
THE REYNOLDS & REYNOLDS : CASE NO. 3:18-cv-OO401
COMPANY, INC., et al. :
DISTRICT JUDGE WALTER H. RICE
Plaintiffs,

VS.

ALLEGHANY MOTORS, LLC, d/b/a .

ALLEGHANY JEEP AND DODGE, : FINAL JUDGMENT
ALLEGHANY MOTORS, ALLEGHANY

MOTORS OF LEWISBURG

Defendants.

 

This matter came before the Court on Plaintiffs’ Motion to Coniirm Arbitration Award.
The Court finds that it has jurisdiction over the parties and subject matter involved. The Court
finds that the Award has not been vacated, modiHed, or corrected, nor has a motion been filed
seeking such relief. The award must be confirmed and judgment entered thereon.

IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that `Plaintii`f, The
Reynolds and Reynolds Company, Inc. shall take final judgment against Defendant, Alleghany
Motors, LLC in the amount of $417,752.04 for breach of contract

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff, Coin Data,
LLC shall take final judgment against Defendant, Alleghany Motors, LLC in the amount of
$134,124.06 for breach of contract.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiffs The
Reynolds and Reynolds Company, Inc. and Coin Data, LLC shall take final judgment against
Defendant Alleghany Motors, LLC in the amount of $3,024.83 for pre-award interest,

$45,503.12 for attorneys’ fees and expenses, and $4,180.84 for arbitration expenses.

5

THEREFORE, Plaintiffs The Reynolds and Reynolds Company, Inc. and Coin Data,
LLC shall take final judgment against Defendant Alleghany Motors, LLC in the total amount of
$604,584.89, plus post-judgment interest at the rate equal to the weekly average l-year constant
maturity Treasury yield, as published by the Board of Governors of the Federal Reserve System,

for the calendar week preceding the date of this judgment, pursuant to 28 U.S.C. § 1961.

All relief not expressly granted is hereby denied. This is a final judgment

signed this \'>n~ day of Co,l,em¢<z\ ,2019.

DISTRICT JUDGE WALTER H. RICE

w:\wdox\client\648000\003 l 8\009975 l S.doc

